AMENDED AND RESTATED

INLAND WESTERN RETAIL REAL ESTATE TRUST, INC.

INDEPENDENT DIRECTOR STOCK OPTION PLAN
(As of January 2008)




ARTICLE I

GENERAL

1.1

PURPOSE:




Inland Western Retail Real Estate Trust, Inc., a Maryland corporation (the
“Company”), hereby adopts this Independent Director Stock Option Plan (the
“Plan”).  The purpose of the Plan is to foster and promote the long-term
financial success of the Company by attracting and retaining outstanding
nonemployee directors by enabling them to participate in the Company’s growth
through the granting of Options (as defined in Article II) which entitle them to
purchase shares of the Company’s common stock, par value $0.001 per share
(“Shares”).

1.2

PARTICIPATION:




Only directors of the Company who at the time an Option is granted are
“Non-Employee Directors” as such term is defined in Rule 16b3 promulgated under
the Securities Exchange Act of 1934, as amended (“Rule 16b3”), or any similar
rule which may subsequently be in effect (the “Independent Directors”) shall
receive an Option under the Plan.

1.3

SHARES SUBJECT TO THE PLAN:




Shares to be issued upon exercise of Options granted under the Plan may be in
whole or in part from authorized but unissued Shares or treasury Shares of the
Company.  A maximum of 75,000 Shares (the “Plan Maximum”) may be issued for all
purposes under the Plan (subject to adjustment pursuant to Section 3.2), and the
Company shall reserve 75,000 authorized but unissued Shares as of the date this
Plan is established for issuance upon exercise of Options granted under the
Plan.  Any Shares reserved for issuance under Options which for any reason are
canceled or terminated without having been exercised shall not be counted in
determining whether the Plan Maximum has been reached.  Options for fractional
shares shall not be granted.

1.4

GENDER AND NUMBER:




Except when otherwise indicated by the context, words in the masculine gender
when used in the Plan shall include the feminine gender, the singular shall
include the plural, and the plural shall include the singular.











ARTICLE II

STOCK OPTION AWARDS

2.1

AWARD OF STOCK OPTIONS:




(a)

Effective on the date on which an Independent Director becomes a member of the
Board of Directors of the Company, each Independent Director who satisfies the
conditions set forth in Section 1.2 will automatically be awarded a stock option
(an “Initial Option”) under the Plan to purchase 5,000 Shares (subject to
adjustment pursuant to Section 3.2).  Effective on the date of each Annual
Meeting of Stockholders of the Company (an “Annual Meeting”), commencing with
the Company’s Annual Meeting in 2008, each Independent Director then in office
who satisfies the conditions set forth in Section 1.2 will automatically be
awarded a stock option (a “Subsequent Option” or the “Subsequent Options”,
collectively with the “Initial Options” referred to herein as an “Option” or
“Options”) to purchase 5,000 Shares (subject to adjustment pursuant to
Section 3.2). The Options are not intended to qualify as “incentive stock
options” as defined in Section 422 of the Internal Revenue Code of 1986, as
amended (the “Code”).

(b)

Notwithstanding any other provision of this Plan, no Options shall be issued
pursuant to Section 2.1(a) to the extent that the issuance of such Options would
(i) enable the Independent Directors as a group to hold more than 10% of the
outstanding Shares if such Options were exercised; (ii) result in the Company
being “closely held” within the meaning of Code Section 856(h); (iii) cause the
Company to own, directly or constructively, 10% or more of the ownership
interests in a tenant of the property of the Company (or of the property of one
or more partnerships in which the Company is a partner), within the meaning of
Code Section 856(d)(2)(B); or (iv) cause, in the opinion of counsel to the
Company, the Company to fail to qualify (or create, in the opinion of counsel to
the Company, a material risk that the Company would no longer qualify) as a real
estate investment trust within the meaning of Code Section 856.  To the extent
that the issuance of Options pursuant to Section 2.1(a) would violate any of
these limitations, the number of Shares that may be purchased under the Options
to be issued to each of the Independent Directors shall be reduced pro rata.  To
the extent that the number of Shares which may be purchased under Options issued
to an Independent Director is reduced in any year as a result of the application
of these limitations, Options to purchase such Shares shall be issued to the
Independent Director in any subsequent year in which issuance of such Options,
after taking into account the Options to be issued to the Independent Directors
in such subsequent year under Section 2.1(a), would not violate the limitations
imposed by this Section 2.1(b).  To the extent that the issuance of an Option is
delayed until a subsequent year under this Section 2.1, the Option shall be
treated for all purposes under this Plan as having been issued in such
subsequent year.

2.2

STOCK OPTION CERTIFICATES:




The award of an Option shall be evidenced by a certificate executed by an
officer of the Company.





2







2.3

OPTION PRICE:




The purchase price of a Share (the “Option Price”) under each Initial Option
granted shall be the Fair Market Value (as defined in Section 3.5) of a Share on
the date of the grant.  The Option Price under each Subsequent Option granted on
the date of any Annual Meeting shall be the Fair Market Value of a Share on the
last business day preceding the date of the Annual Meeting.

2.4

EXERCISE AND TERM OF OPTIONS:




(a)

Options may be exercised by the delivery of written notice of exercise and
payment of the aggregate Option Price for the Shares to be purchased to the
Secretary of the Company.  The Option Price may be paid in cash (including
check, bank draft or money order) or, unless in the opinion of counsel to the
Company doing so may result in a possible violation of law, by delivery of
Shares already owned by the Independent Director, valued at Fair  Market Value
on the date of the exercise.  As soon as practicable after receipt of each
notice and full payment, the Company shall deliver to the Independent Director a
certificate or certificates representing the purchased Shares.  An Independent
Director shall have none of the rights of a shareholder until a certificate or
certificates for Shares underlying the Option(s) exercised are issued and no
adjustment will be made for dividends or other rights for which the record date
is prior to the date such certificate or certificates are issued.

(b)

Each certificate for Shares issued upon exercise of an Option, unless at the
time of exercise such Shares are registered with the Securities and Exchange
Commission under the Securities Act of 1933, as amended (the “Act”), shall bear
the following legend:

NO SALE, TRANSFER, PLEDGE OR OTHER DISPOSITION OF THESE SHARES SHALL BE MADE
EXCEPT PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
PURSUANT TO AN OPINION OF COUNSEL SATISFACTORY TO THE CORPORATION THAT
REGISTRATION IS NOT REQUIRED.




Any certificate issued at any time in exchange or substitution for any
certificate bearing such legend (except a new certificate issued upon completion
of a public distribution pursuant to a registration statement under the Act of
the securities represented thereby) shall also bear the above legend unless, in
the opinion of such counsel as shall be reasonably approved by the Company, the
securities represented thereby no longer need be subject to such restrictions.

Each certificate for Shares issued upon exercise of an Option shall also bear
any legends required by the Company’s Articles of Incorporation and the
transferability of the certificate and the Shares represented thereby shall be
subject to the restrictions contained in the Company’s Articles of
Incorporation.

(c)

An Independent Director’s Initial Option shall (subject to Section 3.1) become
exercisable as follows: (i) 1,666 shares on the date of grant, (ii) an
additional 1,666 shares on the first anniversary of the date of grant, and (iii)
an additional 1,668 shares on the second anniversary of the date of grant  and
shall continue to be exercisable until the first to occur of





3







(i) the tenth anniversary of the date of grant, (ii) the removal for cause of
the Independent Director as an Independent Director, or (iii) three months
following the date the Independent Director ceases to be an Independent Director
for any other reason except death or disability.  Each of an Independent
Director’s Subsequent Options shall (subject to Section 3.1) become fully
exercisable on the second anniversary of the date on which the Subsequent
Option(s) was granted  and shall continue to be exercisable until the first to
occur of (i) the tenth anniversary of the date of grant, (ii) the removal for
cause of the Independent Director as an Independent Director, or (iii) three
months following the date the Independent Director ceases to be an Independent
Director for any other reason except death or disability.  Notwithstanding the
foregoing, Options granted under this Plan shall continue to be exercisable in
the case of death or disability for a period of one year after death or the
disabling event, provided that the death or disabling event occurs while the
person is an Independent Director and prior to his or her removal for cause,
resignation or ceasing to be an Independent Director for any other reason and
the Option is otherwise exercisable on the date of the death or disabling event;
provided, however, if the Option is exercised within the first six months after
it becomes exercisable, any Shares issued pursuant to such exercise may not be
sold until the six month anniversary of the date of the grant of the Option. An
Independent Director is removed “for cause” for gross negligence or willful
misconduct in the execution of his duties; or for conviction of, or entry of a
plea of guilty or nolo contendere to, any felony or any act of fraud,
embezzlement, misappropriation, or a crime involving moral turpitude.

(d)

Notwithstanding any other terms or provisions herein to the contrary, no Option
may be exercised if, in the opinion of the Company’s counsel, such exercise
would jeopardize the Company’s  status as a real estate investment trust under
the Code.

ARTICLE III

MISCELLANEOUS PROVISIONS

3.1

NONTRANSFERABILITY; BENEFICIARIES:

No Option awarded under the Plan shall be transferable by the Independent
Director otherwise than by will or, if the Independent Director dies intestate,
by the laws of descent and distribution.  All Options exercised during the
Independent Director’s lifetime shall be exercised only by the Independent
Director or his legal representative.  Any transfer contrary to this Section 3.1
will nullify the Option.  Notwithstanding any other provisions of this Plan,
Options granted under this Plan shall continue to be exercisable in the case of
death or disability for a period of one year after death or the disabling event,
provided that the death or disabling event occurs while the person is an
Independent Director and prior to his or her removal for cause, resignation or
ceasing to be an Independent Director for any other reason and the Option is
exercisable on the date of the Independent Director’s death or disabling event;
provided, however, if the Option is exercised within the first six months after
it becomes exercisable, any Shares issued on such exercise may not be sold until
the six month anniversary of the date of the grant of the Option.  Each
Independent Director may name, from time to time, any beneficiary or
beneficiaries (who may be named contingently or successively) who may exercise
such Options.  Each designation will revoke all prior designations by such
Independent Director, must be in writing and will be effective only when filed
with the Secretary of the Company during his lifetime.





4







3.2

ADJUSTMENT UPON CERTAIN CHANGES:




(a) 

If the outstanding Shares are (i) increased, decreased, or (ii) changed into, or
exchanged for, a different number or kind of shares or securities of the
Company, through a reorganization or merger in which the Company is the
surviving entity, or through a combination, recapitalization, reclassification,
stock split, stock dividend, stock consolidation or otherwise, an appropriate
adjustment shall be made in the number and kind of Shares that may be issued
pursuant to an Option and in the minimum number of Shares that must be issued
and outstanding prior to the issuance of the Initial Options pursuant to Section
2.1(a)(iii).  A corresponding adjustment to the consideration payable with
respect to all Options granted prior to any such change shall also be made.  Any
such adjustment, however, shall be made without change in the total payment, if
any, applicable to the portion of the Option not exercised but with a
corresponding adjustment in the Option Price for each Share.

(b)

Upon the dissolution or liquidation of the Company, or upon a reorganization,
merger or consolidation of the Company with one or more corporations as a result
of which the Company is not the surviving corporation, or upon sale of all or
substantially all of the Company’s property, the Plan shall terminate, and any
outstanding Options shall terminate and be forfeited.  However, holders of
Options may exercise any Options that are otherwise exercisable immediately
prior to the dissolution, liquidation, consolidation or merger.  Notwithstanding
the foregoing, the Board of Directors may provide in writing in connection with,
or in contemplation of, any such transaction for any or all of the following
alternatives (separately or in combinations): (i) for the assumption by the
successor corporation of the Options theretofore granted or the substitution by
such corporation for such Options of awards covering the stock of the successor
corporation, or a parent or subsidiary thereof, with appropriate adjustments as
to the number and kind of shares and prices; (ii) for the continuance of the
Plan by such successor corporation in which event the Plan and the Options shall
continue in the manner and under the terms so provided; or (iii) for the payment
in cash or Shares in lieu of and in complete satisfaction of such Options.

3.3

AMENDMENT, SUSPENSION AND TERMINATION OF PLAN:




The Board of Directors may suspend or terminate the Plan or any portion thereof
at any time and may amend it from time to time in such respects as the Board of
Directors may deem advisable in order that any Options thereunder shall conform
to or otherwise reflect any change in applicable laws or regulations, or to
permit the Company or the Independent Directors to enjoy the benefits of any
change in applicable laws or regulations, or in any other respect the Board of
Directors may deem to be in the best interests of the Company; provided,
however, that no such amendment shall, without stockholder approval to the
extent required by law, or any agreement or the rules of any stock exchange upon
which the Shares may be listed or of any national market system on which Shares
may be traded: (a) except as provided in Section 3.2, materially increase the
number of Shares which may be issued under the Plan; (b) materially modify the
requirements as to eligibility for participation in the Plan; (c) materially
increase the benefits accruing to Independent Directors under the Plan; or
(d) extend the termination date of the Plan.  No such amendment, suspension or
termination shall: (x) impair the rights of Independent Directors under any
outstanding Option without the consent of the Independent Directors affected
thereby; or (y) make any change that would disqualify the Plan, or any other
plan of the Company intended to be so qualified, from the exemption provided by
Rule 16b3.





5










3.4

TAX WITHHOLDING:




(a)

The Company shall have the power to withhold, or require an Independent Director
to remit to the Company, an amount sufficient to satisfy any withholding or
other tax due from the Company with respect to any amount payable and/or Shares
issuable under the Plan, and the Company may defer such payment or issuance
unless indemnified to its satisfaction.

(b)

Subject to the consent of the Board of Directors of the Company, due to the
exercise of an Option, an Independent Director may make an irrevocable election
(an “Election”) to: (a) have Shares otherwise issuable hereunder withheld; or
(b) tender back to the Company Shares received; or (c) deliver back to the
Company previously acquired Shares having a Fair Market Value sufficient to
satisfy all or part of the Independent Director’s estimated tax obligations
associated with the transaction.  Such Election must be made by an Independent
Director prior to the date on which the relevant tax obligation arises.  The
Board of Directors of the Company may disapprove of any Election, may suspend or
terminate the right to make Elections, or may provide with respect to any Option
under this Plan that the right to make Elections shall not apply to such Option.

3.5

DEFINITION OF FAIR MARKET VALUE:




“Fair Market Value” on any date shall mean the average of the Closing Price (as
defined below) per Share for the five consecutive Trading Days (as defined
below) ending on such date.  The “Closing Price” on any date shall mean the last
sale price, regular way (as defined below), or, in case no such sale takes place
on such day, the average of the closing bid and asked prices, regular way, in
either case as reported in the principal consolidated transaction reporting
system with respect to securities listed or admitted to trading on the principal
national securities exchange on which the Shares are listed or admitted to
trading or, if the Shares are not listed or admitted to trading on any national
securities exchange, the average of the closing bid and asked prices as
furnished by a professional market maker making a market in the Shares selected
by the Board or, if there is no professional market maker making a market in the
Shares, the average of the last ten (10) purchases by the Company pursuant to
its Share Repurchase Program (the “SRP”), and if there are fewer than ten (10)
of such purchases under the SRP, then the average of such lesser number of
purchases, or, if the SRP is not then in existence, the price at which the
Company is then offering Shares to the public if the Company is then engaged in
a public offering of Shares, or if the Company is not then offering Shares to
the public, the price per share at which a Stockholder may purchase Shares
pursuant to the Company’s Distribution Reinvestment Program (the “DRP”) if such
DRP is then in existence, or if the DRP is not then in existence, the fair
market value of a Share as determined by the Company, in its sole discretion.
 “Trading Day” shall mean a day on which the principal national securities
exchange or national automated quotation system on which the Shares are listed
or admitted to trading is open for the transaction of business or, if the Shares
are not listed, shall mean any day other than a Saturday, a Sunday or a day on
which banking institutions in the State of Illinois are authorized or obligated
by law or executive order to close.  The term “regular way” means a trade that
is effected in a recognized securities market for clearance and settlement
pursuant to the rules and procedures of the National Securities Clearing
Corporation, as opposed to a trade effected “ex-clearing” for same-day or
next-day settlement.





6







3.6

PLAN NOT EXCLUSIVE:




The adoption of the Plan shall not preclude the adoption by appropriate means of
any other stock option or other incentive plan for Independent Directors or
other Directors of the Company.

3.7

LISTING, REGISTRATION AND LEGAL COMPLIANCE:




Each Option shall be subject to the requirement that if at any time counsel to
the Company shall determine that the listing, registration or qualification
thereof or of any Shares or other property subject thereto upon any securities
exchange or under any foreign, federal or state securities or other law or
regulation, or the consent or approval of any governmental body or the taking of
any other action to comply with or otherwise, with respect to any such law or
regulation, is necessary or desirable as a condition to or in connection with
the award of such Option or the issue, delivery or purchase of Shares or other
property thereunder, no such Option may be exercised or paid in Shares or other
property unless such listing, registration, qualification, consent, approval or
other action shall have been effected or obtained free of any conditions not
acceptable to the Company, and the holder of the award will supply the Company
with such certificates, representations and information as the Company shall
request and shall otherwise cooperate with the Company in effecting or obtaining
such listing, registration, qualification, consent, approval or other action.
 The Company may at any time impose any limitations upon the exercise, delivery
or payment of any Option which, in the opinion of the Board of Directors of the
Company, are necessary or desirable in order to cause the Plan or any other plan
of the Company to comply with Rule 16b3.  If the Company, as part of an offering
of securities or otherwise, finds it desirable because of foreign, federal or
state legal or regulatory requirements to reduce the period during which Options
may be exercised, the Board of Directors of the Company may, without the
holders’ consent, so reduce such period on not less than 15 days written notice
to the holders thereof.

3.8

RIGHTS OF INDEPENDENT DIRECTORS:




Nothing in the Plan shall confer upon any Independent Director any right to
serve as an Independent Director for any period of time or to continue serving
at his present or any other rate of compensation.

3.9

NO OBLIGATION TO EXERCISE OPTION:




The granting of an Option shall impose no obligation upon the Independent
Director to exercise such Option.

3.10

REQUIREMENTS OF LAW; GOVERNING LAW:




The granting of Options under this Plan shall be subject to all applicable laws,
rules, and regulations, and to such approvals by any governmental agencies or
national securities exchanges as may be required.  The Plan and all agreements
hereunder, shall be construed in accordance with and governed by the laws of the
State of Illinois.  The provisions of this Plan shall be interpreted so as to
comply with the conditions or requirements of Rule 16b3, unless a contrary
interpretation of any such provision is otherwise required by applicable law.





7





